    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



ANTONIO D. WATSON,

                               Plaintiff,

            v.                                        CASE NO. 19-3230-SAC

SEDGWICK COUNTY JAIL, et al.,

                               Defendants.


                     NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se. The Court

notes plaintiff’s payment of the initial partial filing fee and grants

leave to proceed in forma pauperis.1

                             Nature of the Complaint

      Plaintiff was held in the Sedgwick County Jail (SCJ) at all

relevant times. On July 27, 2019, he was injured when he slipped and

fell in water on the floor. Plaintiff was taken to a local hospital

for treatment and then returned to the SCJ. He was taken to the hospital
a second time on or about July 31, 2019, for additional X-rays and

scans. He also was examined by Kansas Mobile Solutions on August 19,

2019, for a complaint of pain related to his fall.

      The complaint presents three counts. In Counts 1 and 2, plaintiff

states only that he slipped and fell in water and that he came out

of the cell because he was told to do so. In Count 3, he claims that

he learned on August 25, 2019, that his right foot was broken. He
complains that his foot has not been placed in a cast.

1 Plaintiff’s motion to waive payment of the initial partial filing fee (Doc. 5)
is denied as moot. Plaintiff remains obligated to pay the balance of the $350.00
filing fee in installments calculated under 28 U.S.C. § 1915(b)(2).
    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 2 of 8




     As relief, plaintiff seeks payment of medical bills and damages

for pain and suffering and violations of his rights.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,
487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action
    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 3 of 8




supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that
they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                Discussion


1.Plaintiff’s claims concerning his fall in water on the SCJ floor
are insufficient to state a claim for relief under § 1983.

     The Eighth Amendment requires prison and jail officials to
provide humane conditions of confinement guided by “contemporary
standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976).
    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 4 of 8




The Supreme Court has acknowledged that the Constitution “‘does not
mandate comfortable prisons,’ and only those deprivations denying
‘the    minimal    civilized     measure     of     life’s     necessities’   are
sufficiently      grave   to   form   the   basis    of   an   Eighth   Amendment
violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991).
       The Tenth Circuit has recognized that the risk of harm to a
prisoner from a wet and slippery floor is not sufficiently serious
to implicate the Constitution. In Reynolds v. Powell, 370 F.3d 1028,
1031 (10th Cir. 2004), the Tenth Circuit considered a claim concerning
an injury resulting from standing water in a prison shower and stated,
“Simply put, a slip and fall without more, does not amount to cruel
and unusual punishment….Remedy for this type of injury, if any, must
be sought in state court under traditional tort law principles.” Id.
(interior brackets and quotations omitted). See Flandro v. Salt Lake
County Jail, 53 F. App’x 499, 500-01 (10th Cir. 2012)(finding that cases
from other jurisdictions have held that slippery floors do not violate
the Eighth Amendment and stating that “a serious injury by itself does
not necessarily render a condition excessively or even substantially
risky”); see also Benson v. Central New Mexico Corr. Facility, 2017
WL 5989195, at *3 (D.N.M. Dec. 1, 2017)(“The federal courts have
consistently held that allegations a prisoner slipped and fell as a
result of slippery conditions in the prison do not rise to the level
of an Eighth Amendment violation.”)(citations omitted).
       Therefore, plaintiff’s claim concerning his fall on a wet floor
does not state a constitutional claim.
2. Plaintiff’s claim concerning his medical treatment does not state
a claim for relief.
       A prisoner’s claim under § 1983 alleging a failure to provide
adequate medical care for serious needs is considered under the
“deliberate indifference to serious medical needs” test established
in Estelle v. Gamble. The deliberate indifference standard has both
objective and subjective components. Mata v. Saiz, 427 F.3d 745, 751
(10th Cir. 2005) (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th
     Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 5 of 8




Cir. 2000)). To meet the objective component, a prisoner must prove
that the alleged deprivation was “sufficiently serious.” Id. (quoting
Farmer v. Brennan, 511 U.S. 825, 834 (1994)). A delay in medical care
is sufficiently serious if “the delay resulted in substantial harm.”
Id. (quoting Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001)).
The subjective component requires a showing that a defendant acted
with “a sufficiently culpable state of mind.” Redmond v. Crowther,
882 F.3d 927, 936 (10th Cir. 2018)(quoting Giron v. Corr. Corp. of Am.,
191 F.3d 1281, 1289 (10th Cir. 1999)).
      Under this standard, prison officials violate a prisoner’s
constitutional rights when they “prevent an inmate from receiving
treatment or deny him access to medical personnel capable of
evaluating the need for treatment.” Sealock, 218 F.3d at 1211. An
inadvertent failure to provide adequate care, negligent misdiagnosis,
or a prisoner’s difference of opinion with medical personnel regarding
diagnosis or treatment falls short of the Eighth Amendment standard;
“[t]he Eighth Amendment’s prohibition on cruel and unusual punishment
is not violated when a doctor simply resolves ‘the question whether
additional     diagnostic      techniques      or    forms    of   treatment      is
indicated.’”      Self   v.   Crum,    439    F.3d    1227,    1232   (10th    Cir.
2006)(quoting Estelle v. Gamble, 429 U.S. at 107).2 Likewise, medical
malpractice is not a ground for relief under § 1983. Estelle, 429 U.S.
at 106.
      Here, plaintiff’s complaint that his foot was not placed in a
cast essentially is a disagreement with the treatment provided.
Plaintiff states he was told his foot was broken, but the materials
he submits leave the exact nature of his injury unclear 3 . It is,
however, apparent that plaintiff was provided with a course of medical
treatment. Because dissatisfaction or disagreement concerning the


2 The same principles “appl[y] to pretrial detainees through the due process clause
of the Fourteenth Amendment.” Howard v. Dickerson, 34 F.3d 978, 980 (10th Cir. 1994).
3 The physician’s notes from the August 25, 2019, radiological examination state,

“There is no obvious displaced fracture. There is no dislocation.” The notes add
that a small projection appeared in some views which could indicate a chronic
condition. (Doc. 1, p. 7).
      Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 6 of 8




treatment provided is insufficient to state a claim for relief under
§ 1983, this claim also is subject to dismissal.
3. Plaintiff has not identified personal participation by individual
defendants.
       A plaintiff proceeding under § 1983 must show the personal
participation      of   each    defendant,    and    bare   allegations   are
insufficient to meet this showing. See Pahls v. Thomas, 718 F.3d 1210,
1225 (10th Cir. 2013)(because § 1983 is a “vehicle[ ] for imposing
personal liability on government officials, we have stressed the need
for    careful   attention     to   particulars,    especially   in   lawsuits
involving multiple defendants”) and Robbins v. Okla. ex rel. Dept’
of Human Servs., 519 F.3d 1242, 1250 (10th Cir. 2008) (stating
complaint must “make clear exactly who is alleged to have done what
to whom, to provide each individual with fair notice as to the basis
of the claims against him ... as distinguished from collective
allegations”) (emphasis in original) (citing Twombly, 550 U.S. at 565
n.10).
       Because plaintiff’s complaint does not present specific claims
concerning the acts of individuals that caused the alleged violations
of his rights, he has not adequately pled a cause of action. Plaintiff
will be allowed the opportunity to file an amended complaint.

                  Plaintiff’s motion to appoint counsel

       Plaintiff moves for the appointment of counsel. There is no
constitutional right to the appointment of counsel in a civil matter.
Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,
869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to
appoint counsel in a civil action lies in the discretion of the
district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).
The party seeking the appointment of counsel has the burden to convince
the court that the claims presented have sufficient merit to warrant
the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th
Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,
    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 7 of 8




1115 (10th Cir. 2004)). It is not enough “that having counsel appointed
would have assisted [the movant] in presenting his strongest possible
case, [as] the same could be said in any case.” Steffey, 461 F.3d at
1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).
The Court should consider “the merits of the prisoner’s claims, the
nature and complexity of the factual and legal issues, and the
prisoner’s ability to investigate the facts and present his claims.”
Rucks, 57 F.3d at 979.
     Because, for the reasons stated, plaintiff has not yet presented
a claim under § 1983 that states a claim for relief, the Court declines
to appoint counsel at this time.
                          Order to Show Cause
     For the reasons set forth, the Court directs plaintiff to show
cause why this matter should not be dismissed for failure to state
a claim for relief. Plaintiff’s reply is due on or before August 18,
2020. The failure to file a timely response may result in the dismissal
of this matter for failure to state a claim for relief.

     In the alternative, plaintiff may file an amended complaint on

or before August 18, 2020, that cures the deficiencies noted in this

order. An amended complaint is not an addendum or supplement to the

original complaint but completely supersedes it. Therefore, any

claims or allegations not presented in the amended complaint are no

longer before the Court. Plaintiff may not simply refer to an earlier

pleading; instead, the complaint must contain all allegations and

claims that plaintiff intends to present in the action, including

those to be retained from the original complaint. Plaintiff must

include the case number of this action on the first page of the amended

complaint.
     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted. Plaintiff

remains obligated to pay the balance of the $350.00 filing fee in
    Case 5:19-cv-03230-SAC Document 7 Filed 07/29/20 Page 8 of 8




installments under 28 U.S.C. § 1915(b)(2).

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

3) is denied.

     IT IS FURTHER ORDERED plaintiff’s motion to waive payment of the

filing fee (Doc. 5) is denied as moot.

     IT IS FURTHER ORDERED plaintiff is granted to and including

August 18, 2020, to show cause why this matter should not be dismissed,

or, in the alternative, to submit an amended complaint that cures the

deficiencies identified in this order. The failure to file a timely

response may result in the dismissal of this matter without additional

notice.

     IT IS SO ORDERED.

     DATED:   This 29th day of July, 2020, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
